Citation Nr: 1225319	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  96-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Anchorage, Alaska RO has since maintained jurisdiction of the claim.

The Veteran testified at a hearing before a Decision Review Officer in February 1999 and at a Board hearing at the RO in Little Rock, Arkansas in October 1999.  These transcripts have been associated with the file.

The case was brought before the Board in March 2000, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The claim was again remanded by the Board in March 2005 and January 2008 for additional development.  Most recently the claim was remanded by the Board in June 2010.  It now is again before the Board.

The Board also notes that in a January 2012 rating decision the Veteran was granted service connection for a liver condition.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.]  Therefore, this matter is considered resolved and is not in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The Veteran contends that she has a deviated septum as a result of an injury which occurred shortly before separation from service.  At her February 1999 DRO hearing she testified that she was hit in the face with a ball while playing baseball in Japan and this caused her deviated septum.  

The Veteran was afforded a VA examination in August 2006.  The examiner observed that in-service the Veteran was noted to have severe sinus blockage, as shown by a CT scan.  The Board observes that the examiner stated the Veteran was found to have a deviated septum on her separation examination.  However, the Board has thoroughly reviewed the Veteran's service treatment records and has not found that the Veteran was diagnosed with a deviated septum on separation from service.  Ultimately the August 2006 VA examiner diagnosed the Veteran with a deviated septum, although sinus x-rays were normal.  He did not opine as to whether this was related to service.  

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the August 2006 VA examination did not include an opinion as to whether the Veteran's deviated septum was related to service, a new examination should be scheduled.
The Board further notes that the most recent VA treatment records in the claims file are from August 2010.  On remand, the AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility from August 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from August 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for an examination to determine the nature and etiology of her currently diagnosed deviated septum.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the service treatment records and examining the Veteran, in addition to the other information provided in the examination report, the examiner should opine whether it is at least as likely as not that the Veteran's deviated septum is related to service. 

The examiner should specifically review the Veteran's in-service treatment records noting complaints of sinusitis as well as post-service treatment records diagnosing a deviated septum as early as March 1996.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, readjudicate the Veteran's claim.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


